

116 HR 5157 IH: Renewable Energy Investment Act of 2019
U.S. House of Representatives
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5157IN THE HOUSE OF REPRESENTATIVESNovember 19, 2019Mr. Blumenauer (for himself, Mr. Suozzi, Ms. Sánchez, Mr. Danny K. Davis of Illinois, Ms. Moore, Mr. Horsford, Mr. Beyer, Mr. Panetta, Ms. DelBene, and Mr. Gomez) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for elective payments for energy property and
			 electricity produced from certain renewable resources.
	
 1.Short titleThis Act may be cited as the Renewable Energy Investment Act of 2019. 2.Elective payment for energy property and electricity produced from certain renewable resources, etc (a)In generalSubchapter B of chapter 65 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					6431.Elective payment for energy property and electricity produced from certain renewable resources, etc
 (a)Energy propertyIn the case of a taxpayer making an election (at such time and in such manner as the Secretary may provide) under this section with respect to any portion of an energy credit which would (without regard to this section) be determined under section 48 with respect to such taxpayer or any portion of a renewable electricity production credit which would (without regard to this section) be determined under section 45 with respect to such taxpayer, such taxpayer shall be treated as making a payment against the tax imposed by subtitle A for the taxable year equal to—
 (1)in the case of an Indian tribal government (within the meaning of such term for purposes of section 139E), the amount of such portion, and
 (2)in the case of any other taxpayer, 85 percent of such amount. (b)TimingThe payment described in subsection (a) shall be treated as made on the later of the due date of the return of tax for such taxable year or the date on which such return is filed.
 (c)Exclusion from gross incomeGross income of the taxpayer shall be determined without regard to this section. (d)Denial of double benefitSolely for purposes of section 38, in the case of a taxpayer making an election under this section, the energy credit determined under section 45 or the renewable electricity production credit determined under section 48 shall be reduced by the amount of the portion of such credit with respect to which the taxpayer makes such election..
 (b)Clerical amendmentThe table of sections for subchapter B of chapter 65 of such Code is amended by adding at the end the following new item:
				
					
						Sec. 6431. Elective payment for energy property and electricity produced from certain renewable
			 resources, etc..
 (c)Effective dateThe amendments made by this section shall apply to property originally placed in service after the date of the enactment of this Act.
			